Case 4:20-cv-00587-TCK-CDL Document 8 Filed in USDC ND/OK on 12/16/20 Page 1 of 1




  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OKALAHOMA


       (1) GREGORY MANGO,

                                   Plaintiff,                     Docket No. 4:20-cv-587-TCK-
                                                                  CDL
          - against -

       (1) PENNWELL CORPORATION

                                   Defendant.


                                    NOTICE OF SETTLEMENT

  The parties have reached a settlement in principle. Plaintiff will file a notice of dismissal within

  the next 30 days.

  /s/Richard Liebowitz
  Richard Liebowitz


  Counsel for Plaintiff Gregory Mango
